Weaver, J.
I concur in the result announced, but can not agree that the street remains of its platted width of eighty feet, or that the city may at any time assume possession and control of the strip or margin which it undertook to vacate by the ordinance of 1888. Such a holding I regard as extremely unfortunate, and an invitation to future trouble and expense for the property owners. It is conceded by the majority that the ordinance of 1888 was regularly (enacted, but it is said it did not make an effective vacation because no provision was made for compensation which the owners of abutting property would be entitled to demand on the theory that such vacation had the effect to cut off their access to the street. But does any such damage necessarily result from the vacation provided for in this ordinance? If the city had acquired title to the full eighty feet in width and desired to vacate ten feet on one or both sides, reducing the street to a width uniform with its other streets, it could waive its *9right or title to such strips in favor of the adjacent property, thereby in effect extending the front of the several abutting lots to the line of the street. That such was the intention is made perfectly clear by the city’s attitude with respect to this -street and, the abutting property for more than twenty years. The ordinance of 1901, though ineffective as an ordinance because of a defective record, is very significant evidence in confirmation of the theory that the city intended to waive and relinquish any and all claim it might have had to such strip. The act of the city in occupying and improving the street to a width, of sixty feet only, and its assertion -of right to pave the narrowed street at the expense of the abutting lots, not only affords additional confirmation, of that purpose, but constitutes an effectual estoppel -against any subsequent claim of right or title to the ten-foot strips. There is still another and even more cogent reason for my conclusion that the city has and can assert no title to the ten-foot strip adverse to the lot owners. The street in question is not one which owes its existence to condemnation or purchase by the city. It was originally dedicated to the public by the proprietors of the plats of which the lots now under consideration were part. The city was under no obligation to accept such dedication to its full width of eighty feet. It could elect to accept, and improve the. central sixty feet only, thus mating it. correspond with the others of its established streets, and leave the rejected ten feet on either -side to become attached, and to be treated as part of the adjoining lots. Such rejection or vacation would not cause such strip to revert to the -original proprietors of the plat, for they had sold and conveyed the lots as fronting on thi-s street, and they could not be heard to assert a title or claim the effect of which would be to destroy such access to the public way. Day v. Schroeder, 46 Iowa, 546. That a city, by its manner of using and improving a dedicated street, may be held to 'have accepted only a p>art of its plotted width is well *10settled. See Bell v. Burlington, 68 Iowa, 296; Johnson v. Burlington, 95 Iowa, 197. In the Bell case, this court said: “The acceptance of the grant by the public was quite as essential to the establishment of the highway as was the dedication by the owner of the soil. It was not bound, however, to accept the whole of the grant. ... It had the right to accept a portion of the ground dedicated and reject the remainder. The evidence of its acceptance of the dedication and. of its intention in the premises is found in its acts and conduct with reference to it.” Applying that test to the present case, I think it beyond reasonable question that the city never intended to accept the dedication of more than the central sixty feet of the street, and that for the purposes of paving such street and making 'assessment of the cost upon abutting property it could rightfully treat the unaccepted strips on either side as extensions or parts of the lots facing thereon. On this ground alone I would affirm.
Si-ierwin, J., unites in the concurring opinion.